Citation Nr: 1517173	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-29 324	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no more than Level I hearing impairment in each ear throughout the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the November 2008 rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A June 2009 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matters, while December 2013 and March 2014 Supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  The Veteran has not identified any evidence that remains outstanding.

The RO arranged for VA audiological examination in June 2008, February 2010, and February 2014.  The examiners completed all necessary audiometric testing, examined the Veteran, reviewed his claims file, and described the functional effects of his hearing loss.  Therefore, the examinations were adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In the Veteran's July 2009 VA Form 9, Substantive Appeal, the Veteran cited to 38 C.F.R. § 4.85 and indicated that the June 2008 VA examination was inadequate because the examiner did not use the Maryland CNC to evaluate his speech recognition ability.  He reported that the examiner spoke the words while standing in front of him and that he could see her lips moving.  Speech discrimination testing completed using Maryland CNC requires that the Maryland CNC word list be used.  The June 2008 VA examination report clearly states that the Maryland CNC word list was utilized by the audiologist.  The Veteran's contentions do not indicate that the correct word list was not utilized.  Therefore, since the examination report indicates VA procedures were followed and the Maryland CNC word list was used, the Board concludes that the evaluation was adequate.  Notably, even if there was some inadequacy to how the testing was completed, the Veteran has since been reexamined on two occasions and he has not raised any inadequacies regarding these examinations.  The record also does not reflect any inadequacies. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


B.  Legal Criteria and Analysis

The Veteran contends that his bilateral hearing loss disability is severe enough to warrant a compensable disability rating.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a).

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz or Hz).  

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The record contains the report of four audiological evaluations taken during the appeal period.  

On audiometry conducted in December 2007 at the Mayo Clinic, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
40
LEFT
10
20
20
40
50

Average pure tone thresholds were 31 in the right ear and 33 in the left ear.  Speech audiometry was completed using the Spondee word list.

On June 2008 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
45
LEFT
15
15
25
35
50

The pure tone threshold average was 29 in the right ear and 31 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 percent in both ears.  

On VA audiological evaluation in February 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
40
LEFT
15
20
25
40
50

Average pure tone threshold was 29 in the right ear and 34 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 94 percent in both ears.

December 2013 audiometry results from the New Sound Hearing Aid Centers reflect pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
85
90
90
LEFT
55
45
80
90
90

Pure tone threshold averages were 85 in the right ear and 76 in the left ear.  Speech audiometry was not completed using the Maryland CNC word list.

On February 2014 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
45
LEFT
15
15
30
45
60

Average pure tone thresholds were 33 in the right ear and 38 in the left ear.  Speech recognition testing using the Maryland CNC word list revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

The VA audiometry results from June 2008, February 2010, and February 2014 correspond to a numeric designation of Level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  The combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

None of the VA audiometry results show an exceptional pattern of hearing impairment, so they cannot be rated under the alternate criteria in Table VIA, based only on pure tone thresholds.  See 38 C.F.R. § 4.86.

The December 2007 Mayo Clinic audiometry results reflect that speech recognition testing was completed using the Spondee word list.  Additionally, the December 2013 audiometry completed by the New Sound Hearing Aid Centers did not contain speech recognition testing using the Maryland CNC word list.  As explained above, the rating schedule requires for evaluation purposes that speech recognition testing be completed using the Maryland CNC word list.  Therefore, the Mayo Clinic and New Sound Hearing Aid Centers audiometry test results are inadequate for rating purposes and cannot be relied upon in the Veteran's appeal.  These results also do not reflect exceptional patterns of hearing impairment under § 4.86, so rating cannot be completed based only on pure tone thresholds.

The Veteran's lay assertions that his hearing impairment is greater than reflected by a noncompensable rating are insufficient to establish this is so.  He is competent to report that he has difficulty hearing because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann, 3 Vet. App. at 349.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that the auditory threshold levels in either ear have not undergone any significant increase or decrease so as to warrant a compensable rating at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating for bilateral hearing loss is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's bilateral hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by that disability.  Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  

A review of the June 2008, February 2010, and February 2014 VA audiological examinations reflects that the examiners provided adequate descriptions of the functional effects of the Veteran's hearing loss.  On June 2008 and February 2014 VA examination, the examiner indicated that a functional effect of the Veteran's hearing loss was difficulty understanding speech in noise.  On February 2010 VA examination, the examiner reported that the Veteran's hearing loss may cause him to have difficulty understanding conversational level speech in difficult listening environments without the use of hearing aids, but hearing loss had no effect on his usual daily activities.  Based on consideration of all of the relevant evidence of record, the Board finds that impairment caused by hearing loss is contemplated by the staged ratings assigned under Diagnostic Code 6100.  In short, there is no indication in the record that the average industrial impairment from the Veteran's bilateral hearing loss would be in excess of that contemplated by the assigned staged rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The benefit sought on appeal is denied.

ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


